Title: To Benjamin Franklin from Jabez Maud Fisher, 21 April 1777
From: Fisher, Jabez Maud
To: Franklin, Benjamin


Monday April 21. Rue Jacob. Hotel de la grande Bretagne Mr. Fisher presents his respectful Compliments to Dr. Franklin, and informs him that he shall set out for London on Thursday next, when if Dr. Franklin should have any Commands to his particular Friends Dr. Forthergill and Mr. Barclay or any other of his Friends, Mr. Fisher will with great Pleasure take them under his Care and deliver them with Fidelity. If Dr. Franklin should not incline to write and has any verbal Message to deliver to those Gentlemen, Mr. Fisher would do himself the honour to wait on him for that Purpose.
Mr. Stevenson and Mr. Lownds present their respectful Compliments.
 
Addressed: Dr: Franklin / Passy.
Notation: Mr Fishers Note
